DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 21-24, 26-33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canada et al. (US Pat. No. 5,852,351, hereinafter “Canada”).
	In regards to claim 17, Canada teaches a method for tracking usage time of a generator set (Canada abstract and col. 2 lines 36-67 teach a method for tracking a cumulative time of machine operation using a monitor attached to the machine, and col. 4 lines 4-6 teaches where the machine may be an ac generator (generator set) and thus the Examiner regards all recitations of a “motor” in the reference to alternatively be interchangeable with a “generator”), the method comprising:
	receiving first measurement data for a first physical magnitude collected by a first sensor (Canada col. 5 lines 45-59 teaches receiving a first measurement for a first physical magnitude collected by a first sensor, such as a vibration magnitude collected by a radial vibration transducer);
	receiving second measurement data for a second physical magnitude collected by a second sensor (Canada col. 5 lines 45-59 teaches receiving a second measurement for a second physical magnitude collected by a second sensor, such as a temperature collected by a frame temperature sensor);
	providing, based on the first physical magnitude and the second physical magnitudes, data for an operating state of the generator set (Canada col. 11 lines 63 through col. 12 line 9 teach determining an operating state condition of the generator set based on the first and second physical magnitudes compared to thresholds, including a “running” condition or “stopped” condition);
	determining, by an autonomous device (Canada col. 2 lines 36-67 and Fig. 5 teach a monitor 100 as an autonomous device for carrying out determination of operating parameters), a global operating time of the generator set by a cumulative time during which the data for the operating state is provided (Canada col. 8 lines 25-32 teaches determining a global operating time of the generator set by a cumulative time during which the generator is in a “running” state), wherein the autonomous device is attached to a chassis of the generator set and includes the first sensor and the second sensor (Canada col. 2 lines 36-46 and Fig. 4 teaches where the monitor is attached to a mount (chassis) of the generator set and includes the first sensor 126 and second sensor 120); and
	storing the global operating time of the generator set (Canada col. 2 lines 49-51 and col. 8 lines 25-34 teach storing the information corresponding to the operating parameters, including operating parameters such as the global cumulative time of machine operation).

	In regards to claim 18, Canada teaches wherein providing the operating state of the generator set (Canada col. 11 lines 63 through col. 12 line 9 teach determining an operating state condition of the generator set) further comprises:
	processing the first magnitude measured (Canada col. 12 lines 4-9 teaches processing a first magnitude of vibration);
	comparing the first magnitude measured relative to a first threshold of predetermined value (Canada col. 12 lines 4-9 teaches comparing the first magnitude of vibration to a selected threshold);
	processing the second magnitude measured (Canada col. 12 lines 4-9 teaches processing a second magnitude of temperature);
	comparing the second magnitude measured relative to a second threshold of predetermined value (Canada col. 12 lines 4-9 teaches comparing the second magnitude of temperature to a selected threshold), and
	providing operating state of the generator set, as a function of the comparison of the first magnitude measured relative to a first threshold of predetermined value and the comparison of the second magnitude measured relative to a second threshold of predetermined value, when the first magnitude and the second magnitude are respectively higher than the first and second thresholds (Canada col. 12 lines 4-9 teaches providing an operating state of “running” when both the first and second magnitudes are higher than the selected first and second thresholds).

	In regards to claim 19, Canada teaches wherein the first physical magnitude is representative of the operation of a motor of the generator set (Canada col. 3 lines 17-20 teaches where the vibration magnitude is representative of the operation of the motor of the generator set).

	In regards to claim 21, Canada teaches further comprising:
	transmitting the global operating time from the autonomous device to a data processor, wherein the autonomous device is connected to the data processor (Canada Table 1 and col. 9 line 63 through col. 10 line 43 teach transmitting the parameters of Table 1 (including global operating time) from the monitor (autonomous device) to a data processor in an external device such as a portable data collector or notebook computer).

	In regards to claim 22, Canada teaches further comprising:
	transmitting supplemental information associated with the global operating time from the autonomous device to the data processor (Canada Table 1 and col. 9 line 63 through col. 10 line 43 teach transmitting supplemental information associated with the global run time, including additional parameters such as starts or starting time or light load time, etc.).
	 
	In regards to claim 24, Canada teaches further comprising:
	coupling the autonomous device with the data processor (Canada col. 9 lines 63 through col. 10 lines 43 teaches coupling the monitor with the external device data processor via a communications port 154).

	In regards to claim 26, Canada teaches a method of tracking maintenance of a generator set (Canada col. 9 lines 56-62 teaches tracking maintenance of a motor, and col. 3 line 67 through col. 4 lines 9 teaches tracking an ac generator as an alternative to the motor), in a device communicating with a server (Canada abstract teaches a monitor as a device communicating with a base computer (server) to further ascertain the health and condition of the machine (generator)), the method comprising:
	receiving of a piece of information characteristic of a global operating time by an autonomous device (Canada col. 5 lines 10-13 and col. 8 lines 25-38 teach a monitor as an autonomous device for receiving sensor data used in determining a cumulative global run time);
	performing analysis, at a data processor, of the piece of information characteristic of a global operating time (Canada col. 9 lines 63 through col. 10 line 43 teaches an external device such as a portable data collector as a data processor for analyzing the data of Table 1 (including total run time) to provide an indication of the remaining useful life of the generator and to diagnose problems); and
	furnishing at least one piece of information relating to the maintenance of the generator set, as a function of the operating time of the generator set (Canada col. 4 line 53 through col. 5 line 21 teach furnishing an operating characteristic related to the preventative maintenance of the generator as a function of the global operating time (see 1. Total run time) of the generator set).

	In regards to claim 27, Canada teaches wherein the at least one piece of information relating to the maintenance of the generator set includes one or more of:
	a number of total hours of use of the generator set;
	a number of continuous hours of use of the generator set;
	a date of initial use of the generator set;
	a date of final use of the generator set;
	autonomy of the generator set;
	a requirement to start the generator set;
	a requirement to stop the generator set;
	a recommendation to use the generator set, or
	a requirement to perform maintenance of the generator set (Canada col. 5 lines 1-9 teaches where the information relating to the maintenance of the generator set includes at least one of a number of total hours of use of the generator set).

	In regards to claim 28, Canada teaches further comprising:
	transmitting at least one maintenance datum from the data processor to the autonomous device (Canada col. 9 lines 56-62 teaches transmitting at least one maintenance datum from a data collector (data processor) to the monitor (autonomous device)).

	In regards to claim 29, Canada further teaches wherein the at least one maintenance datum transmitted from the data processor to the autonomous device belongs to the generator set including one or more of:
	an update of a maintenance book for the generator set;
	a date of maintenance performed;
	a serial number;
	a maintenance plan to be carried out;
	a user datum; or
	a command for reinitialization of the global operating time (Canada col. 9 lines 60-62 and Table 1 teach maintenance datum includes at least one of the date at which maintenance is performed).

	In regards to claim 30, Canada teaches wherein the data processor includes an external terminal (Canada col. 9 line 56 through col. 10 line 43 teaches where the external device (data processor) includes an external terminal allowing maintenance activity to be entered).

	In regards to claim 31, Canada teaches further comprising:
	displaying at least one datum among the at least one maintenance datum for the generator set (Canada col. 10 lines 48-52 teaches displaying at least one datum from the at least one maintenance datum to provide parametric data in the field).

	In regards to claim 32, Canada teaches further comprising:
	receiving instructions of a user interacting with the external terminal (Canada col. 9 lines 56-62 teach receiving externally entered maintenance information (instructions) of a user interacting with the external device terminal).

	In regards to claim 33, Canada teaches a system (Canada abstract and Fig. 1) including:
	a generator set (Canada col. 4 lines 4-6 teaches an ac generator as a generator set);
	an autonomous device (Canada col. 2 lines 36-67 and Fig. 5 teach a monitor 100 as an autonomous device for carrying out determination of operating parameters) for tracking the usage time of a generator set (Canada col. 8 lines 25-32 teaches determining a cumulative usage run time of the generator), the autonomous device coupled to the generator set (Canada col. 2 lines 36-46 and Fig. 4 teaches where the monitor is attached to a mount (chassis) of the generator set and includes a first radial vibration transducer 126 and second frame temperature sensor 120) and providing first measurement data for a first physical magnitude from a first sensor and second measurement data for a second physical magnitude from a second sensor (Canada col. 5 lines 45-59 teaches providing a first measurement for a vibration magnitude collected by the radial vibration transducer 126 and a second measurement for a temperature measured by the frame temperature sensor 120); and
	a data processor configured to track maintenance of the generator set based on a global operating time of the generator (Canada col. 9 lines 63 through col. 10 line 43 teaches an external device such as a portable data collector as a data processor for tracking maintenance of the generator set according to the data of Table 1 including total run time) according to the first measurement data and the second measurement data (Canada col. 8 lines 25-32 teaches determining a global operating time of the generator set by a cumulative time during which the generator is in a “running” state, and col. 11 lines 65 through col. 12 line 9 teaches where the determination of the “running” state is based on the first and second measurement data).

	In regards to claim 36, Canada teaches further comprising:
	a server linked to the data processor in such a way as to store at least a portion of data relating to the maintenance of the generator set (Canada col. 3 lines 31-35 and col. 13 lines 9-19 teach a base computer as a server linked to the data processor to download and store at least a portion of the data relating to the maintenance of the generator set).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (US Pat. No. 5,852,351) as applied to claim 17 or claim 33 above, and further as modified by Rothman (US Pat. Pub. 2003/0185103).
	In regards to claim 20, Canada teaches the method as explained in the rejection of claim 17 above.	Canada fails to expressly teach wherein the second physical magnitude is representative of the operation of an alternator of the generator set.
	Rothman abstract teaches distinguishing between engine (energy generator) idling and working periods by monitoring the different values of the alternating-current alternator frequencies for distinguishing engine idling and working, and where desired, total engine operating run time.  Rothman paragraph [0010] teaches where the alternator frequency is monitored and fed to a comparator for comparison with a frequency that represents the threshold frequency selected to distinguish engine idling speeds from working speeds.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Rothman to specify that the second physical magnitude is representative of the operation of an alternator of the generator set because the frequency of the alternator is another known measurable parameter that is indicative of whether an engine (generator) is in a “running” working state or idling “stopped” state.  Therefore it would only be a matter of ordinary skill to substitute the second magnitude from temperature to alternator frequency, as the alternator frequency provides an alternative parameter that can be compared to a threshold to distinguish an operating condition of the generator.

	In regards to claim 34, Canada teaches wherein the first measurement data is representative of the operation of a motor of the generator set (Canada col. 3 lines 17-20 teaches where the vibration magnitude is representative of the operation of the motor of the generator set).	Canada fails to expressly teach where the second measurement data is representative of the operation of an alternator of the generator set.
	Rothman abstract teaches distinguishing between engine (energy generator) idling and working periods by monitoring the different values of the alternating-current alternator frequencies for distinguishing engine idling and working, and where desired, total engine operating run time.  Rothman paragraph [0010] teaches where the alternator frequency is monitored and fed to a comparator for comparison with a frequency that represents the threshold frequency selected to distinguish engine idling speeds from working speeds.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Rothman to specify that the second physical magnitude is representative of the operation of an alternator of the generator set because the frequency of the alternator is another known measurable parameter that is indicative of whether an engine (generator) is in a “running” working state or idling “stopped” state.  Therefore it would only be a matter of ordinary skill to substitute the second magnitude from temperature to alternator frequency, as the alternator frequency provides an alternative parameter that can be compared to a threshold to distinguish an operating condition of the generator.

Claim 23, 25, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (US Pat. No. 5,852,351) as applied to claim 22, 24, or 33 above, and further as modified by Hiruta et al. (US Pat. Pub. 2014/0232539, hereinafter “Hiruta”).
	In regards to claim 23, Canada teaches the method as explained in the rejection of claim 22.	Canada fails to expressly teach wherein the supplemental information includes one or more of: a serial number of the generator set; localization data of the generator set, or a model of the generator set.
	Hiruta paragraph [0045] teaches where a terminal system unit (autonomous device) on each machine is configured to transmit alarm information indicating an abnormality of an engine (generator), operating information, and machine information (the machine model and the number and the like) to a condition monitoring system unit (data processor) via a radiocommunication system.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Hiruta because the transmission of operating information for the purposes is maintenance/diagnostics is known to also include identifying machine information such as the machine model and its number.  Therefore it would be advantageous to have the supplemental information include identifying information such as a serial number or model of the generator (machine) in order to provide additional data useful for associating the operating data to a specific generator.  

	In regards to claim 25, Canada teaches the method as explained in the rejection of claim 24 above.	Canada fails to expressly teach wherein the autonomous device and the data processor are connected via a low power radio network.
	Hiruta paragraph [0045] teaches where a terminal system unit (autonomous device) on each machine is configured to transmit alarm information, operating information, and machine information to a condition monitoring system unit (data processor) via a radiocommunication (radio network) system.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hiruta to specify a radio network for connecting the autonomous device and data processor because it would be merely simple substitution of one type of communication protocol (serial infrared in Canada col. 9 lines 63-65) for another (radio network) to obtain predictable results (i.e., the same transmission of data).  Therefore a person of ordinary skill would recognize that various equivalent communication protocols, including a low power radio network, could equivalently be used to provide a communicative connection between the autonomous device and data processor.

	In regards to claim 35, Canada teaches the system as explained in the rejection of claim 33 above.
	Canada fails to expressly teach a radio network for connecting the data processor to the autonomous device.
	Hiruta paragraph [0045] teaches where a terminal system unit (autonomous device) on each machine is configured to transmit alarm information, operating information, and machine information to a condition monitoring system unit (data processor) via a radiocommunication (radio network) system.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hiruta to specify a radio network for connecting the autonomous device and data processor because it would be merely simple substitution of one type of communication protocol (serial infrared in Canada col. 9 lines 63-65) for another (radio network) to obtain predictable results (i.e., the same transmission of data).  Therefore a person of ordinary skill would recognize that various equivalent communication protocols, including a radio network, could equivalently be used to provide a communicative connection between the autonomous device and data processor.

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C.	Van Gorp et al. (US 10,409,273) discloses Monitoring Load Operation.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        6/1/2022